EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIOS TITAN INTERNATIONAL, INC. COMPUTATION OF EARNINGS TO FIXED CHARGES (Amounts in thousands, except ratio of earnings to fixed charges) Year Ended December 31, 2003 2004 2005 2006 2007 Earnings: (Loss) earnings before income taxes $ (33,668 ) $ 15,215 $ (2,885 ) $ 8,574 $ (3,884 ) Add: Fixed Charges 21,478 16,872 9,411 17,789 19,461 Distributed income of equity investees 212 256 914 0 0 Deduct: Earnings of equity investees 2,398 1,278 2,938 0 0 Loss on investments (2,707 ) 0 0 0 0 Debt termination expense 0 (3,654 ) 0 0 0 Noncash convertible debt conversion charge 0 0 (7,225 ) 0 (13,376 ) Earnings available for fixed charges $ (11,669 ) $ 34,719 $ 11,727 $ 26,363 $ 28,953 Fixed charges: Interest expense $ 20,231 $ 16,159 $ 8,617 $ 17,001 $ 18,710 Interest component of rental expense (a) 1,247 713 794 788 751 Total fixed charges $ 21,478 $ 16,872 $ 9,411 $ 17,789 $ 19,461 Ratio of earnings to fixed charges (b) n/a 2.06 1.25 1.48 1.49 (a) The interest component of rental expense was estimated to be one-fourth of lease rental expense. (b) Earnings were insufficient to cover fixed charges for the year ended December 31, 2003, by $33.1 million.
